                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 5:05-CR-235-KDB-DCK

UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )                          ORDER
                                          )
YANCEY LECALL BANNER,                     )
                                          )
                  Defendant.              )
__________________________________________)

       THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal First Step

Act Motion” (Document No. 882) filed January 14, 2020. In accordance with the Local Rules, the

Court has considered the Motion to Seal, the public’s interest in access to the affected materials,

and alternatives to sealing. The Court determines that no less restrictive means other than sealing

is sufficient inasmuch as Defendant’s Supplemental Motion for Reduced Sentence Under the Frist

Step Act of 2018 contains sensitive and private information that is inappropriate for public access.

Having carefully considered the motion and the record, and for good cause, the undersigned will

grant the motion.

       IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal First Step Act

Motion” (Document No. 882) is GRANTED, and the Defendant’s Supplemental Motion for

Reduced Sentence Under the Frist Step Act of 2018 (Document No. 881) is sealed until further

Order of this Court.


                                       Signed: January 14, 2020
